Citation Nr: 0305276	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hallux valgus and 
bunion of the right great toe with total arthoplasty of the 
right first metatarsophalangeal joint, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2000, the Board remanded the veteran's claim to 
the RO in Cleveland, Ohio for additional development, to 
include a VA examination.  The requested development has been 
completed and the case is ready for final appellate review. 

A review of the claims file reflects that the veteran has 
raised an inferred claim of entitlement to a total disability 
evaluation due to service-connected disabilities.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue on appeal have been 
obtained.

2.  The veteran is in receipt of the maximum schedular rating 
assignable for his right great toe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for severe 
hallux valgus of the right foot have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that the August 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of an evaluation in excess of 10 percent for the 
service-connected right great toe disability.  The August 
1999 statement of the case provided the veteran with the 
applicable criteria for rating the service-connected 
disability on appeal.  In addition, in a letter to the 
veteran, dated in May 2002, the veteran was informed of the 
evidence needed to substantiate his claim and of the VA's 
development activity.  As such, the Board finds that the VA 
satisfied the duty to notify the appellant of the information 
and evidence necessary to substantiate his claim, and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

As noted in the Introduction section of the decision, the 
Board remanded the veteran's claim to the RO in Cleveland, 
Ohio in October 2000 for additional development, to include a 
VA examination.  These examinations were completed in January 
2001 and March and August 2002.  The veteran also submitted 
additional private medical evidence in support of his claim.  
All of the veteran's pertinent VA outpatient and private 
treatment records have been associated with the claims file 
concerning the issue on appeal.  The appellant has not 
identified any evidence which has a bearing on this case that 
has not been obtained with respect to the issue on appeal. 

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

Factual Background

In a statement to the RO, dated in June 1998, the veteran 
requested a higher evaluation for his service-connected right 
great toe disability.  In support of his claim, the veteran 
maintained that he had pain in his foot and, as a result, he 
was unable to use his foot for any extended period of time 
during his employment as a truck driver.  The veteran 
reported that he had received several cortisone injections in 
his right foot.  

VA and private examination and outpatient reports, dating 
from June 1998 to August 2002, are of record.  X-rays of the 
right foot, performed in June 1998, revealed status-post 
surgery to the first metatarsal bone with an abnormal bowing 
morphology and osteoarthritic degenerative joint disease of 
the first metatarsophalangeal joint.  When seen in the VA 
podiatry clinic in July 1998, the veteran complained of 
"pain in the right bunion," which was sharp and primarily 
present when he ambulated.  The veteran related that he had 
had the pain for the previous six months and that it did not 
radiate.  He reported that he had some orthotics, which had 
relieved some of the pain but that he had not worn them 
during the previous year.  Upon examination of the right 
foot, the veteran had pain with range of motion of the right 
first metatarsophalangeal joint and upon palpation of the 
entire metatarsal head.  The examiner reported that the 
veteran had adequate range of motion with no crepitus.  X-
rays of the right foot revealed osteophytic lipping on both 
the medial and lateral aspect of the right first metatarsal 
head with no soft tissue swelling and no joint space 
narrowing.  The veteran was noted to have good bone stock.  
An assessment of bony exostosis (spurring) of the right first 
metatarsal was reported.  

An August 1998 VA examination report reflects that the 
veteran complained of pain, stiffness and swelling of his 
right foot.  He related that he had a lack of endurance 
secondary to the pain and that his symptoms increased if he 
stood or walked.  The veteran reported that he took over-the-
counter medications for his right foot, which made the pain 
tolerable and enabled him to perform his duties as a truck 
driver.  He indicated, however, that he had a dull and 
constant pain.  The veteran reported that he was able to walk 
about a half a mile before he had to stop secondary to pain.  
The examiner noted that the veteran had worn inserts, 
bilaterally, since 1990 but that they had not helped over the 
previous few years.  The veteran indicated that he was able 
to perform his daily activity with regard to  his occupation; 
however, he was not able to enjoy any exercise or sporting 
activities because of the pain.  

A physical examination of the right foot in August 1998 
revealed an obvious surgical scar on the dorsal aspect of the 
great toe and metatarsal, which was approximately ten 
centimeters in length and was well healed.  The veteran also 
had a two-centimeter well-healed scar on the medial aspect of 
his right great toe.  The examiner was able to palpate a 
screw, which was beneath the skin at about mid-shaft of the 
metatarsal of right great toe.  There was evidence of pain on 
motion.  There was no edema but there was tenderness around 
the right great metatarsophalangeal joint.  The veteran was 
able to stand on his toes and heels, and kneel and squat 
without deformity.  There was no evidence of any hammertoes, 
high arch, claw foot or other deformity.  Flexion of the 
right great toe was to 16 degrees and extension was to 20 
degrees.  Range of motion was measured at the 
metatarsophalangeal joint.  The right great toe had a zero 
degree hallux valgus angulation.  X-rays of the right foot 
revealed a healed old fracture of the first digit, a healed 
pinned first metatarsal, some residual lateral deviation in 
the direction of the first metatarsal, and the proximal 
phalanx of the first digit was noted to have been consistent 
with an old healed fracture.  Diagnoses of hallux valgus, 
bilaterally, and status-post bunionectomy of the right great 
toe with chronic metatarsalgia were recorded by the examining 
physician.  

A September 1998 VA outpatient report reflects that the 
veteran underwent screw removal at the base of the right 
first metatarsophalangeal joint.  An October 1998 report 
reflects that the veteran was healing well three weeks post-
screw removal.  X-rays of the right foot, performed by VA in 
October 1998 reflect status-post removal of distal screw from 
the right first metatarsal.  No acute abnormality was 
identified.  

A December 1998 VA podiatry treatment report reflects that 
the incision site was intact.  There was evidence of redness 
and swelling evidence over the first right 
metatarsophalangeal joint.  There was increased range of 
motion on dorsiflexion as a result of the operation.  There 
was no evidence of pain on palpation.  Dorsal pedis and 
posterior tibial pusles were 2/4 on the right.  A 
neurological examination was grossly intact.  An assessment 
of status-post removal of right hallux metatarsophalangeal 
joint was recorded.  

A June 1999 VA report reflects that the veteran underwent 
resection of the metatarsal at the base of the proximal 
phalanx and that he had a titanium implant inserted into the 
right first metatarsal.  At the time of the procedure, it was 
noted that range of motion was greatly improved, with the 
veteran having 60 degrees dorsal flexion and 50 degrees 
plantar flexion.  Range of motion was noted to have been 
smooth and gliding.  A July 1999 note reflects that the 
veteran was healing well.  He had full range of motion of the 
first metatarsophalangeal joint with minimal discomfort at 
the end of range of motion.  He had 5/5 muscular strength.  
He had guarded active range of motion.  X-rays of the right 
foot, performed by VA in August l999, revealed post-operative 
changes involving the right foot.  

A March 2000 VA outpatient note reflects that the veteran had 
sustained a sprain of the right big toe joint and that he had 
possibly ruptured the main tendon to his big toe.  The 
veteran was to be reevaluated in four weeks.  

An April 2000 VA outpatient note reflects that the veteran 
came to the examination wearing regular tennis shoes without 
the need for an ace bandage.  Pedal pulses were palpable.  
Complement fixation test was less than three seconds.  There 
was no evidence of edema or erythema noted over the first 
right metatarsophalangeal joint.  The veteran did not exhibit 
any pain over the right first metatarsophalangeal joint upon 
both active and passive range of motion.  In this regard, he 
was able to actively plantarflex and dorsiflex the right 
hallux.  Dorsiflexion was noted to have been 45 degrees.  
Assessments of sprain of the right first metatarsophalangeal 
joint, healed, and status-post right metatarsophalangeal 
joint with total titanium implant, healed, were recorded.  

A May 2000 VA fee basis examination report reflects that the 
veteran's complaints with respect to his right foot were 
consistent with those previously reported in this decision.  
Upon examination, there was a linear scar on the medial 
aspect of the right great toe, which extended across the 
medial aspect of the tarsal head in a violaceous hue but 
without any evidence of atrophy or keloid formation.  There 
was palpable edema of the metatarsal head of the right foot 
from the first to the fifth metatarsal head upon the plantar 
surface of the foot, which was painful on the medial aspect 
of the first metatarsal head of  the right foot.  There was a 
valgus deformity of the second digit of the right foot at the 
level of the metatarsal head.  The right great toe had 
flexion of approximately 60 degrees with extension to 40 
degrees, which elicited an intense pain in the medial aspect 
of the first metatarsal head and was noted to have coincided 
with the previous joint replacement.  

The examiner in May 2000 noted that the veteran's ambulation 
appeared to have some instability, with the right foot 
rocking back and forth; however, the veteran indicated that 
it was not uncomfortable.  X-rays of the right foot revealed 
that alignment of the joint implant appeared to be 
maintained.  There was a single cortical screw through the 
proximal diaphysis of the first metatarsal.  There were no 
lucencies or evidence of loosening.  An impression of an 
inflammatory response with soft tissue changes suggestive of 
sprain of the first metatarsal head of the right foot without 
bony abnormality in the adjacent structures was recorded by 
the examiner. 

A January 2001 VA fee basis examination report reflects that 
the veteran had swelling and pain with activity of the right 
great toe, which reportedly had caused him to quit his 
employment as a truck driver in approximately February 2000.  
The veteran indicated that the pain increased when he walked 
and used his right foot.  The veteran related that he was 
employed as a plumber and that the job would exacerbate his 
condition periodically.  The veteran related that he did not 
need any crutches or any other assistive device.  Upon 
examination of the right foot, plantar flexion of the right 
great toe was to 45 degrees, dorsiflexion was to 10 degrees, 
right medial movement was to 10 degrees, and lateral movement 
was to 5 degrees.  There was a positive discoloration on the 
anterior aspect of the great toe.  There was no hallux valgus 
or varus deformity.  There was some blanching of the skin on 
the dorsal aspect of the foot with positive tenderness to 
palpation of  the metatarsophalangeal joint.  Impressions of 
mild to moderate abnormality of the right great toe with no 
current deformity and radiculopathy probable than not 
secondary to loosening were recorded by the examiner.  The 
examiner indicated that the veteran's main problem was with 
ambulation, that his condition would most likely worsen and 
that he would need further treatment. 

A September 2001 private treatment report reflects that the 
veteran complained that his right big toe hurt.  

A March 2002 VA fee basis examination report reflects that 
the veteran complained of constant right foot pain in the 
right metatarsophalangeal joint, which increased with 
ambulation and that it made it difficult for him to wear 
shoes.  The pain was noted to have been relieved with 
elevation and rest.  An evaluation of the right foot revealed 
a scar on the dorsum of the right foot, which was consistent 
with surgery.  Range of motion of the right first 
metatarsophalangeal joint appeared to be normal.  There was 
mild tenderness of the joint space and palpable hypertrophy.  
There was no skin breakdown or motor or sensory deficit of 
the right foot.  X-rays of the right foot revealed marked 
lucencies surrounding the veteran's prosthetic first 
metatarsophalangeal joint.  An impression of right first 
metatarsophalangeal joint osteoarthritis with chronic pain as 
a direct complication of the surgery done to correct hallux 
valgus and bunion of the right great toe including the total 
arthroplasty was entered by the examining physician.  The 
examiner further concluded that the veteran's right great toe 
disability was limited to the joint and that it did not 
involve his entire foot.  The examiner estimated the severity 
of the veteran's disability to be moderate.  The examiner 
based his conclusion on the fact that the veteran was still 
able to bear weight on the right foot and ambulate normally.  

An August 2002 VA fee basis examination report reflects that 
the veteran had a well-healed three-centimeter scar, which 
was discolored violaceous.  "The first metatarsal distally 
was tender and swollen."  The veteran walked on the outer 
aspect of his right foot.  He was unable to apply pressure to 
the first metatarsal phalanx.  He was unable to squat or rise 
on his toes or heels because of recent lumbar spine surgery.  
Neurological and physiological examinations were intact.  
Dorsalis pedis and posterior tibialis pulses were intact.  X-
rays of the right foot revealed evidence of arthroplasty 
which involved the first metatarsophalangeal joint of the 
right foot.  An impression of status-post bunionectomy of the 
right foot in 1991, recurrent pain and swelling necessitating 
second surgery in 1992 and 1993 with subsequent third surgery 
for artificial joint implantation in 1997 as evidenced by 
radiographic evidence of metallic hardware forming the 
particular margins of the head of the first metatarsal and 
base of the proximal phalanx of the great toe of the right 
foot with chronic pain, was entered. 

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 
38 C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
body system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability, and that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

Unilateral hallux valgus is rated 10 percent disabling if 
operated with resection of metatarsal head, and also as 10 
percent disabling if severe, equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  As 
above, the veteran is now in receipt of the maximum schedular 
rating for the service-connected right great toe disability 
under Diagnostic Code 5280.  Thus, no higher rating is 
available for his disability under Diagnostic Code 5280.

The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under Code 
5280.

The Board notes that although 10 percent is the maximum 
rating available for unilateral hallux valgus, there are 
other diagnostic codes that potentially relate to impairment 
of the foot.  Thus, the Board has considered whether any of 
these codes is appropriate in this case, as the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Malunion or nonunion of the tarsal or metatarsal bones is 
evaluated as 30 percent disabling if severe, 20 percent if 
moderately severe and 10 percent if a moderate disability.  A 
40 percent evaluation is warranted for actual loss of use of 
the foot. 38 C.F.R. § 4.71a, Code 5283.   However, as X-ray 
examination has shown no malunion or nonunion of the tarsal 
or metatarsal bones, this code is inapplicable.

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted. 
38 C.F.R. § 4.71a, Code 5171.  In this case, there veteran's 
right great toe has not been amputated.

Likewise, the Board notes that the record contains no 
objective indication that the veteran's symptomatology is 
analogous to acquired flatfoot, bilateral weakfoot, or claw 
foot.  On VA examination in March 2002, it was noted that the 
disability was limited to the right great toe, and not the 
foot.  Thus, the rating criteria pertaining to those 
disabilities are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, and 5278 (2002).  While chronic 
metatarsalgia was diagnosed in August 1998, the veteran is in 
receipt of the highest scheduler evaluation assignable under 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2002).  As the 
disability at issue is manifested primarily by complaint of 
pain, a separate disability rating is not warranted for 
metatarsalgia with the same disability manifestation.  38 
C.F.R. § 4.14 (2002).

Other foot injuries are rated 30 percent disabling when 
severe, 20 percent when moderately severe and 10 percent when 
moderate, with 40 percent for actual loss of use of the foot. 
38 C.F.R. § 4.71a, Code 5284.  In this case, however, there 
is no indication that the veteran's right great toe 
disability constitutes a "foot" disability inasmuch, as 
noted above, it remains limited to the right great toe.  Even 
if the veteran's service-connected right great toe disability 
were to be evaluated under Diagnostic Code 5284, the examiner 
in March 2002 estimated the severity of the veteran's 
service-connected right great toe disability to be moderate.  
The examiner based his conclusion on the fact that the 
veteran was still able to bear weight on the right foot and 
ambulate normally.  Therefore, the veteran would only be 
entitled to a 10 percent evaluation under Diagnostic Code 
5284. 

The Board also notes that a June 1998 X-ray of the right foot 
revealed osteoarthritic degenerative joint disease of the 
first metatarsophalangeal joint.  While subsequent X-ray 
examination have shown no evidence of degenerative joint 
disease, the Board has nonetheless considered the provisions 
of 38 C.F.R. § 4.71a, Codes 5003, 5010 (2002), which provide 
that degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, there are no such codes for the toes.  
Again, the evidence of record does not support a finding that 
there exists or has existed any malunion or nonunion of the 
tarsal or metatarsal bones of the foot, and therefore a 
rating under 38 C.F.R. § 4.71a, Code 5283 is not appropriate.  
Likewise, as noted above, there has not been shown to be any 
"other" injury to the foot to warrant consideration under 
Code 5284.

The Board also notes that, even assuming that the veteran has 
arthritis of the right foot, a separate 10 percent rating for 
arthritis in addition to the currently assigned 10 percent 
rating for the service-connected right great toe disability 
right is not warranted.  In this case, any pain 
symptomatology resulting from arthritis is contemplated as 
part of the service-connected disability.  Thus, a separate 
rating, in addition to that assigned for hallux valgus 
because of arthritis would constitute pyramiding.

A separate rating may be assigned for scars of the right 
great toe.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When examined by VA in August 1998, there was a surgical scar 
on the dorsal aspect of the great toe and metatarsal, which 
was approximately ten centimeters in length.  It was noted to 
have been well healed.  That same examination report also 
reflects that the veteran had a two-centimeter well-healed 
scar on the medial aspect of his right great toe.  When 
examined by VA in May 2000, the veteran was reported to have 
had a linear scar on the medial aspect of the right great 
toe, which extended across the metatarsal head.  The examiner 
noted that while there was a vilaceous hue, there was no 
evidence of any atrophy or keolid formation.  Therefore, as 
the scars have been noted to have been well healed and not 
poorly nourished, ulcerated, tender or painful, the criteria 
for a separate or increased rating in this regard are not 
met.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (as in effect prior to August 30, 2002).  The Board 
notes that the Schedule of ratings for skin were amended 
during the pendency of this appeal.  However, the provisions 
to be codified at Diagnostic Codes 7803, 7804 and 7805, 
applicable in this case for rating scars, were substantively 
unchanged.  As such, the veteran is not adversely impacted by 
their consideration in this case.  67 Fed. Reg. 49590-49599 
(July 31, 2002).

Extraschedular Consideration

In reaching this decision, the Board has considered the 
possibility of the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1)(2002).  However, after review 
of the record, the Board finds no basis for further action on 
this question as there are no exceptional or unusual 
circumstances presented, such as marked interference with 
employment or frequent periods of hospitalization due to the 
service-connected right great toe disability.


ORDER

An evaluation in excess of 10 percent for service-connected 
hallux valgus and bunion of the right great toe with total 
arthoplasty of the right first metatarsophalangeal joint is 
denied.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

